467 F.2d 481
Eddie JAVOR, Petitioner-Appellant,v.UNITED STATES of America, Respondent-Appellee.
No. 72-1502.
United States Court of Appeals,Ninth Circuit.
Oct. 25, 1972.Rehearing Denied Dec. 12, 1972.

Richmond G. Sherman (argued), Beverly Hills, Cal., for petitioner-appellant.
David P. Curnow, Asst. U. S. Atty.  (argued), Eric A. Nobles, Asst. U. S. Atty., William D. Keller, U. S. Atty., Los Angeles, Cal., for respondent-appellee.
Before ELY and GOODWIN, Circuit Judges, and ENRIGHT, District Judge.*
PER CURIAM:


1
Petitioner appeals the denial of habeas corpus relief under 28 U.S.C. Sec. 2255.  He contended that his retained attorney was incompetent, and that he had been denied the effective assistance of counsel at his trial.


2
The critical factual determination on the competence of counsel was made after a comprehensive hearing in which the district court gave careful consideration to every point urged by petitioner.  The findings against the petitioner are supported by substantial evidence.


3
Affirmed.



*
 The Honorable William B. Enright, United States District Judge for the Southern District of California, sitting by designation